Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2021 has been entered.
This office action is responsive to the amendment filed on 11/15/2021. As directed by the amendment: claims 34, 38, 50, and 53 have been amended, no claims have been withdrawn, claims 1-33 and 48 have been cancelled, and no new claims have been added.  Thus, claims 34-47 and 49-55 are presently under consideration in this application.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “150” has been used to designate both “a safety device” and “an interlock mechanism”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a safety device” in claim 34.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Abstract of the instant invention publication (note: similar languages used in the original specification) discloses a kitchen appliance (1), comprising: a bowl (100); a lid (200) arranged to be fitable to the bowl (100); a seal (230) arranged to be fitted between a safety device (150) arranged to allow operation of the kitchen appliance only when both the lid is fitted to the bowl and the seal is fitted between the lid and the bowl.
Paragraph (0005) of the instant invention publication discloses according to an aspect of the invention, there is provided a kitchen appliance, comprising a bowl; a lid arranged to be fitable to the bowl; a seal arranged to be fitted between the lid and the bowl when the lid is fitted to the bowl; and a safety device arranged to allow operation of the kitchen appliance only when both the lid is fitted to the bowl and the seal is fitted between the lid and the bowl.
Paragraph (0007) of the instant invention publication discloses preferably, the lid has a locked position on the bowl, such as with a bayonet type fitting, and the safety device may be arranged such that the lid is movable into the locked position only when the seal is fitted between the bowl and the lid. This prevents the lid being fitted without the seal, making the absence of the seal apparent to the user when they attempt to fit the lid without the seal.
Paragraph (0007) of the instant invention publication discloses the kitchen appliance may further comprise a base unit arranged to support the bowl. The safety device may comprise a switch provided in the base unit, wherein the actuation of the switch allows the operation of the kitchen appliance. Optionally, the safety device comprises a movable element biased towards a first position (for example a raised or projecting position) and movable towards a second position when the lid is fitted to the bowl and the seal is fitted between the bowl and the lid (for example by bearing against the seal). The switch may be actuable by movement of the movable element into the 
Paragraph (0013) of the instant invention publication discloses the bowl may comprise a latching mechanism arranged to latch the bowl with the base unit, and the safety device may be arranged such that the appliance is operable only when the bowl is also latched to the base unit. Advantageously, the bowl is thereby firmly secured to the base unit during operation.
Paragraph (0016) of the instant invention publication discloses optionally, the kitchen appliance may comprise one or more sensors arranged to detect the condition of the safety device; and one or more transmitters arranged to transmit data relating to the condition of the safety device to an external server and/or user device. This allows a user to remotely monitor the condition of the safely device.
Paragraph (0017) of the instant invention publication discloses according to another aspect of the invention, there is provided a seal arranged to seal a bowl with a lid, comprising a ring shaped body having first and second projections extending away from the body at or adjacent each axial end thereof; wherein a profile defined by the first projection is thinner than a profile defined by the body and a profile defined by the second projection; and wherein the first projection is arranged to act as a sealing surface. Optionally, the profile of the first projection may be tapered, and the profile of the second projection may be as thick as or thicker than the profile of the body. This arrangement allows the second projection to be used as a member in a mechanism such as the safety device of this invention while the first projection acts as a sealing surface.
Paragraph (0076) of the instant invention publication discloses FIG. 6 shows the separated lid assembly 200 and bowl assembly 100 with features allowing the components to engage being visible. FIG. 7a shows a cross-section of the top part of the bowl assembly 100 where an interlock mechanism 150 is shown in a closed position. The compartment 134 houses part of a safety device comprising an interlock mechanism 150 arranged to prevent the kitchen appliance 1 activating without both the lid assembly 200 being in place and a seal 230 being fitted to the inner lid 220.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 34-36, 41, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Deshayes et al. (US 20160287011 A1) in view of Rudibaugh (US 4,902,522).
Regarding claim 34, Deshayes et al discloses a kitchen appliance (abstract, i.e. a cooking appliance), comprising: 
a bowl 2 (fig. 2, i.e. a working container);
a lid 5 (fig. 2) arranged to be fittable to the bowl 2 (fig. 2, i.e. a container);
a seal 7 (fig. 3, i.e. an airtight gasket) arranged to be fitted between the lid 5 (fig. 2) and the bowl 2 (fig. 2, i.e. a container) when the lid is fitted to the bowl (see figures 1A, 1B and 3).
Deshayes et al discloses all the limitations of the claimed invention as set forth above, except for a safety device, configured to sense the presence or absence of the seal, arranged to allow operation of the kitchen appliance only when both the lid is fitted to the bowl and the seal is fitted between the lid and the bowl.
However, Rudibaugh teaches a safety device (i.e. a safety interlock system), configured to sense 52, 54 (fig. 2, i.e. sensors) the presence or absence of the seal, arranged to allow operation of the kitchen appliance only when both the lid 26 (fig. 2) is fitted to the bowl 12 (fig. 2, i.e. a pressure vessel) and the seal (i.e. vacuum sealed) is 
With respect to claim 35, Deshayes et al. in view of Rudibaugh discloses the limitations of the claimed invention as set forth above of which Deshayes further discloses the seal 7 (fig. 3, i.e. an airtight gasket) is a removable component (¶ 0008).
With respect to claim 36, Deshayes et al. in view of Rudibaugh discloses the limitations of the claimed invention as set forth above of which Deshayes further discloses the lid 5 (fig. 2) has a locked position 20 (fig. 2, i.e. a slot) on the bowl 2 (fig. 2, i.e. a working container), and the safety device 53 (fig. 7, i.e. a peripheral locking ring) is arranged such that the lid 5 (fig. 2) is movable into the locked position 20 (fig. 2, i.e. a slot) only when the seal is fitted between the bowl and the lid (¶ 0054).
With respect to claim 41, Deshayes et al. in view of Rudibaugh discloses the limitations of the claimed invention as set forth above of which Deshayes further discloses operation of the appliance (abstract, i.e. a cooking appliance) comprises heating the bowl (¶ 0016, 0037) and/or moving a tool 4 (fig. 3) within the bowl 2 (fig. 3, i.e. a working container).
With respect to claim 45, Deshayes et al. in view of Rudibaugh discloses the limitations of the claimed invention as set forth above of which Deshayes further discloses a display element 10 (fig. 2, i.e. a control panel) arranged to indicate the condition of the safety device (¶ 0043).

Claims 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over Deshayes et al. (US 20160287011 A1) in view of Rudibaugh (US 4,902,522) as applied to claim 34 above, and further in view of Choi et al. (US 20130220764 A1).
Regarding claim 37, Deshayes et al. in view of Rudibaugh discloses all the limitations of the claimed invention as set forth above including of which Deshayes further discloses a base unit 1 (fig. 2, i.e. a casing) arranged to support the bowl 2 (fig. 2, i.e. a working container), except for the safety device comprising a switch provided in the base unit, wherein the actuation of the switch allows the operation of the kitchen appliance.
However, Choi et al. teaches the safety device comprising a switch 24 (fig. 4, i.e. pins) provided in the base unit 1 (fig. 1), wherein the actuation (i.e. a motor) of the switch allows the operation of the kitchen appliance (i.e. a food processor or a chopper) (abstract; ¶ 0006, 0021-0022). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such switch as set forth above, as suggested and taught by Choi, for the purpose of providing safety interlocks and blade safety stops for food processors.
With respect to claim 38, Deshayes et al. in view of Rudibaugh and Choi et al. discloses the limitations of the claimed invention of which Choi further discloses in which the safety device (i.e. a safety interlock mechanism) comprises a movable element (8, 23, i.e. a clutch and clutch lever) biased towards a first position (i.e. an engaged position) and movable towards a second position (i.e. a disengaged position) 
With respect to claim 39, Deshayes et al. in view of Rudibaugh and Choi et al. discloses the limitations of the claimed invention of which Choi further discloses wherein the movable member (8, 23, i.e. a clutch and clutch lever) is arranged to be moved to an intermediate position (6) between the first (i.e. an engaged position) and second positions (i.e. a disengaged position) when the seal and the lid (22) are placed against the bowl (2), and wherein the moveable member (8, 23, i.e. a clutch and clutch lever) is arranged to be moved from the intermediate position (6) to the second position when the lid (22) is moved to the locked position (¶ 0021). It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such safety device configuration as set forth above, as suggested and taught by Choi, for the purpose of providing safety interlocks and blade safety stops for food processors.
With respect to claim 40, Deshayes et al. in view of Rudibaugh and Choi et al. discloses the limitations of the claimed invention of which Choi further discloses in which the moveable member (8, 23, i.e. a clutch and clutch lever) is an elongate .

Claims 42, 44, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Deshayes et al. (US 20160287011 A1) in view of Rudibaugh (US 4,902,522) as applied to claim 34 above, and further in view of LEUNG (US 20170127871 A1).
Regarding claim 42, Deshayes et al. in view of Rudibaugh discloses all the limitations of the claimed invention as set forth above, except for wherein the safety device comprises a wireless connection and/or wherein the safety device comprises an electronic sensor arranged to detect whether the removable seal component is fitted between the lid and the bowl, and wherein the electronic sensor comprises at least one of a radio-frequency sensor, a magnetically-actuated reed-switch, and/or electrical contacts for which the removable seal completes an electrical circuit.
However, LEUNG teaches wherein the safety device comprises a wireless connection and/or wherein the safety device comprises an electronic sensor arranged to detect whether the removable seal component is fitted between the lid and the bowl, and wherein the electronic sensor (78) comprises at least one of a radio-frequency sensor, a magnetically-actuated reed-switch, and/or electrical contacts for which the removable seal completes an electrical circuit (¶ 0039, 0043, 0047, i.e. a reed sensor). 
With respect to claim 44, Deshayes et al in view of Rudibaugh and LEUNG discloses the limitations of the claimed invention as set forth above of which LEUNG further discloses a button 98 (fig. 23, i.e. a pin) arranged to release the bowl 14 (fig. 23, i.e. the container) from the base unit 12 (fig. 23) when the button is depressed, and wherein the bowl further comprises a handle (18), wherein the button is located on the handle (¶ 0043). It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such button arrangement as set forth above, as suggested and taught by LEUNG, for the purpose of ensuring that steam is not generated unless the lid is received atop the container (¶ 0048).
With respect to claim 46, Deshayes et al in view of Rudibaugh and LEUNG discloses the limitations of the claimed invention as set forth above of which LEUNG further discloses one or more sensors (78) arranged to detect the condition of the safety device; and one or more transmitters arranged to transmit data relating to a condition of the safety device to an external server and/or user device (¶ 0047-0048). It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such sensor as .

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Deshayes et al. (US 20160287011 A1) in view of Rudibaugh (US 4,902,522) and Choi et al. (US 20130220764 A1) as applied to claim 37 above, and further in view of Lego et al (US 20170079470 A1).
Regarding claim 43, Deshayes et al. in view of Rudibaugh and Choi et al. discloses all the limitations of the claimed invention as set forth above, except for wherein the bowl comprises a latching arranged to latch the bowl with the base unit, such that the safety device is operable only when the bowl is latched to the base unit.
However, Lego et al teaches wherein the bowl 13 (fig. 1, i.e. a cover) comprises a latching 14, 7 (fig. 1, i.e. latching lugs and latching tabs) arranged to latch the bowl 13 (fig. 1, i.e. a cover) with the base unit 2 (fig. 1, i.e. the base part), such that the safety device is operable only when the bowl is latched to the base unit (¶ 0061). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such latching arrangement as set forth above, as suggested and taught by Lego, for the purpose of securing operations.

Claims 47 and 49  rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 5,927,183) in view of Seurat Guiochet et al. (US 20050132895 A1).
Regarding claim 47,  Lee discloses a seal 50 (fig. 1, i.e. the sealing part assembly) arranged to seal a bowl 10 (fig. 1, i.e. a vessel) with a lid 20 (fig. 1), comprising: 
a ring shaped body 510/511 (fig. 1, i.e. a packing/sidewall) having first 513 (fig. 1, i.e. a cut-off plate) and second 512 (fig. 1, i.e. a sealing plate) projections extending away from the body at or adjacent each axial end thereof (see figure 1);
wherein a profile defined by the first projection 513 (fig. 1, i.e. a cut-off plate) is thinner (see figure 1, i.e. a lower one) than a profile defined by the body 510/511 (fig. 1, i.e. a packing/sidewall) and a profile defined by the second projection 512 (fig. 1, i.e. a sealing plate); 
wherein the first projection 513 (fig. 1, i.e. a cut-off plate) is arranged to act as a sealing surface 11 (fig. 1, i.e. a slant face); and wherein the profile of the first projection 513 (fig. 1, i.e. a cut-off plate) is tapered (see figure 4 for example).
Lee discloses all the limitations of the claimed invention as set forth above, except for wherein the profile of the first projection is tapered, and wherein the profile of the second projection is as thick or thicker than the profile of the body.
However, Seurat Guiochet et al teaches wherein the profile of the second projection 7B (figs. 5, 8, 9, 12, and 15-16, i.e. a second lip) is as thick (see indicated figures) or thicker than the profile of the body (see figures 15-18 for the second lip 7B size). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such annular gasket profile as set forth above, as suggested and taught by Seurat Guiochet, for the purpose of providing a novel pressure cooking 
With respect to claim 49, Lee in view of Seurat Guiochet et al discloses the limitations of the claimed invention as set forth above of which Lee further discloses wherein the seal 50 (fig. 1, i.e. the sealing part assembly) is made of food-safe flexible material (col. 2, line 61-64), and/or wherein the seal is made of one of: rubber, silicone rubber, synthetic rubber, or thermoplastic elastomer (col. 3, line 2-3).

Claims 50-55 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 5,927,183) in view of Seurat Guiochet et al. (US 20050132895 A1) as applied to claim 47 above, and further in view of Deshayes et al. (US 20160287011 A1).
Regarding claim 50, Lee in view of Seurat Guiochet et al. discloses all the limitations of the claimed invention as set forth above including a lid 20 (fig. 1) for a bowl 10 (fig. 1, i.e. a vessel) of a kitchen appliance as claimed in claim 47 (see claim 47 above), except for an outer lid section comprising a peripheral wall; and an inner lid section comprising a peripheral wall containing a groove arranged to hold a removable seal; wherein the inner lid section is arranged to fit within the wall of the outer lid section; and wherein the walls of the outer lid section and inner lid section are arranged to receive a lip of a corresponding bowl of the kitchen appliance for bearing against the seal.
However, Deshayes et al discloses the lid 5 (fig. 2) assembly for the bowl 2 (fig. 2, i.e. the working container) of a kitchen appliance (abstract, i.e. a cooking appliance), comprising:

an inner lid section 52 (fig. 7, i.e. called the body) comprising a peripheral wall (i.e. an interior skirt 58 wall) containing a groove arranged to hold a removable seal 7 (fig. 3, i.e. an airtight gasket) (¶ 0044);
wherein the inner lid section 52 (fig. 7, i.e. called the body) is arranged to fit within the wall of the outer lid section 53 (fig. 7, i.e. a peripheral locking ring) (see figure 4); and
wherein the walls (not labeled, see above) of the outer lid section 53 (fig. 7, i.e. a peripheral locking ring) and inner lid section 52 (fig. 7, i.e. called the body) are arranged to receive a lip (i.e. the upper edge of the working container 2) of a corresponding bowl 2 (fig. 2, i.e. the working container) of a kitchen appliance (abstract, i.e. a cooking appliance) for bearing against the seal 7 (fig. 3, i.e. an airtight gasket) (¶ 0044).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such lid assembly as set forth above, as suggested and taught by Deshayes, for the purpose of offering the advantage of having a locking system that is simple, reliable and inexpensive to produce, while achieving very good usage ergonomics (¶ 0007).
With respect to claim 51, Lee in view of Seurat Guiochet et al. and Deshayes et al. discloses the limitations of the claimed invention as set forth above of which Deshayes further discloses wherein the wall (see figures 6, 7) of the outer lid section 53 (fig. 7, i.e. a peripheral locking ring) comprises a plurality of projections 55, 57A (figs. 6, 7) arranged to retain the inner lid section 52 (fig. 7, i.e. called the body), and wherein 
With respect to claim 52, Lee in view of Seurat Guiochet et al. and Deshayes et al. discloses the limitations of the claimed invention as set forth above of which Deshayes further discloses wherein the wall (not labeled, see figure 7) of the outer lid section 53 (fig. 7, i.e. a peripheral locking ring) comprises a plurality of tabs 57A (fig. 7) and/or ramp-shaped projections arranged to interact with corresponding apertures 20 (fig. 2, i.e. slots) provided on the bowl 2 (fig. 2, i.e. the working container) of the kitchen appliance  (abstract, i.e. a cooking appliance) to secure the lid 5 (fig. 2) assembly to the bowl 2 (fig. 2, i.e. the working container) (¶ 0042-0043).  It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such lid assembly as set forth above, as suggested and taught by Deshayes, for the purpose of offering the advantage of having a locking system that is simple, reliable and inexpensive to produce, while achieving very good usage ergonomics (¶ 0007).
With respect to claim 53, Lee in view of Seurat Guiochet et al. and Deshayes et al. discloses the limitations of the claimed invention as set forth above of which Deshayes further discloses wherein the outer lid section 53 (fig. 7, i.e. a peripheral 
With respect to claim 54, Lee in view of Seurat Guiochet et al. and Deshayes et al. discloses the limitations of the claimed invention as set forth above of which Lee further discloses the seal according to Claims 47 (see claim 47 as set forth above.
With respect to claim 55, Lee in view of Seurat Guiochet et al. and Deshayes et al. discloses the limitations of the claimed invention as set forth above of which Deshayes further discloses a kitchen appliance (abstract, i.e. a cooking appliance) comprising the lid assembly according to Claim 50 (see claim 50 as set forth above).  It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such lid assembly as set forth above, as suggested and taught by Deshayes, for the purpose of offering the advantage of having a locking system that is simple, reliable and inexpensive to produce, while achieving very good usage ergonomics (¶ 0007).

Response to Amendment
Applicant’s amendments to the claims have overcome the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections from previous Office Action.

Response to Arguments
Applicant’s arguments with respect to amended limitation in claim 34 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant also argues on page 10 of the REMARKS that “The seal as now claimed in claim 47 has the advantage that the relatively thin and tapered first projection can deform to form a seal, whilst the relatively thick second projection has a rigidity similar to or greater than the body, so that it can support the seal in a groove and does not deflect easily. This gives the seal enhanced rigidity and performance which is not disclosed or suggested by Lee.”
In response to applicant’s argument as set forth above.  It is noted that they contain functional statements and desired results without structures. Since the combined teaching of prior art Lee in view of Seurat Guiochet et al. clearly show such similar configurations as claimed, thus, the prior art of record is capable of producing such claimed functions and desired results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KET D DANG whose telephone number is (571)270-7827. The examiner can normally be reached Monday - Thursday 7:30 am 4:30 pm; Friday 7:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KET D DANG/Examiner, Art Unit 3761            

/HELENA KOSANOVIC/Supervisory Patent Examiner, Art Unit 3761